Citation Nr: 1309697	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009 and at a hearing at the RO before the undersigned Veterans Law Judge in October 2012.  Transcripts of the hearings have been associated with the record.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low back disability was denied in a July 2005 rating decision; the Veteran did not appeal the decision and no pertinent evidence was received during the appeal period.

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's low back disability is related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The RO denied service connection for a low back disability in July 2005.  The RO had no evidence for consideration and denied the claim based on lack of availability of service treatment records showing the onset of the disability in service or any documentation of arthritis within one year after the Veteran's discharge from service.  The Veteran was notified of the denial by a letter dated that same month.  He submitted a notice of disagreement and was issued a statement of the case; however, he did not submit a timely substantive appeal.  In addition, no pertinent evidence was received during the appeal period.

Subsequent to the appeal period, numerous VA treatment records and records from the Social Security Administration (SSA) have been received.  Included with his VA treatment records is an opinion from his primary care provider indicating that his current disability was caused by or a result of heavy lifting in service.

The medical evidence linking the Veteran's current low back disability to his active service is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to a previously unestablished element of entitlement to service connection-namely, it supports a nexus between service and his claimed spine disability.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for low back disability.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his low back disability had onset during service due to lifting materials in excess of 200 pounds.  He has consistently maintained that while stationed in Germany in July 1980, he slipped and fell while holding a 200 pound projectile for a 110 Howitzer Gun.  He said he was treated for the fall the same day and that he was treated several times for incapacitating pain during service.

The service treatment records associated with the claims file are limited to dental records.  The RO made efforts to obtain the outstanding service treatment records without success.  In a July 2005 memorandum, the RO issue a formal finding that additional service treatment records were unavailable.

Service personnel records indicate that the Veteran was stationed in Germany and was a cannoneer or cannon crewman.  VA treatment records show that he has consistently reported his back pain as having its onset during service.

The Veteran submitted a disability evaluation from SSA dated in November 2007.  This evaluation shows he reported injuring his back during service and having pain on and off since that time.  He reinjured his back in 2000 and has had increasing pain since that time.  Diagnoses included lumbar radiculopathy and status post lumbar laminectomy and fusion.

During his October 2009 DRO hearing, he said his duties in service included preparing Howitzers, which required lifting and moving 200 pound projectiles.  He would go into the field four times per year for 30 to 45 days to practice maneuvers.  The accident where he injured his back occurred in Germany.  Conditions were muddy and he slipped and fell while carrying a projectile.  He was treated and put on bedrest for two days.  When he returned to the field, the jarring of his vehicle aggravated his back and he was given light duty.  After returning from the field, he was examined again and ordered to bedrest for seven days.  When returning to duty, his leg kept giving out so when he returned to the United States, he was assigned to drive an ammunitions truck.  After service, he was unable to hold a steady job due to his back.

A December 2009 statement from his VA primary care provider indicates that the Veteran's spine disability was caused by or a result of heavy lifting during service.  In a December 2009 VA treatment record, the primary care provider said that the Veteran had ongoing low back pain with neuropathy and that it is probable based on the historical account that the injury occurring in 1981 triggered a long history of spine issues eventually culminating in neurosurgical repair in 2005.  The isolated nature of the lesion at L5-S1 suggests injury from a fall onto the low back while lifting a heavy object.

During his hearing before the Board, the Veteran testified that he was a cannon crewman and worked with artillery during service.  He worked with several models of Howitzers.  Part of his duties included carrying 200 pound projectiles 20 to 30 yards on his shoulder to prepare the Howitzers for live fire field training exercises.  No safety equipment such as back braces was provided.  During one exercise he slipped and fell while carrying the projectile and was sent to sick call to see a medic where he was given Ibuprofen and ordered to bed rest.  Riding the Howitzer vehicle aggravated his condition since it did not have shock absorbers.  He said he fell a second time while stationed in Georgia and that the second fall caused a bulged disc.  A doctor prescribed Ibuprofen and bed rest.  At separation from service he did not have an examination but reported his back condition to his chief.  

He testified that he has had back pain since service and that the pain in his back and legs interfered with employment and eventually rendered him unemployable.  His jobs during this time were in construction where he was a material handler and forklift operator.  He was also a brick mason and had to move bricks with the forklift and by hand.  His back hurt during this time due to his in-service injury.  He did not have any work-related accidents or injuries involving his spine.  From 1982 to 2000 he self medicated his condition until he learned he could be treated at VA facilities.

The Board has considered all of the evidence and finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  The Veteran's testimony and statements to medical providers and VA as to the cause of his pain and its continuance since service have been consistent and his personnel records show he was a cannon crewman.  The Board has found the Veteran to be credible.  Moreover, his primary care provider has opined that his current low back disability is related to service and has adequately supported the opinion.  Consequently, the Board finds that service connection for low back disability is warranted.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back disability is granted.

Entitlement to service connection for low back disability is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


